—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about April 5, 2001, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed an act, which if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the seventh degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The record establishes that the court’s placement of appellant on probation was the least restrictive alternative consistent with his needs in light of his behavioral, attendance and academic problems at school performance, his association with older friends who were a negative influence and his mother’s *124inability to supervise him (see, Matter of Katherine W., 62 NY2d 947). In these circumstances, the court’s determination that appellant required a period of supervision greater than the six months available under an adjournment in contemplation of dismissal was a proper exercise of discretion. Concur—Williams, P.J., Nardelli, Saxe, Rosenberger and Marlow, JJ.